                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


CHRISTOPHER DOLIN                            )
               Plaintiff,                    )
                                             )
v.                                           )      JUDGMENT
                                             )
                                             )      No. 4:19-CV-46-FL
JORDAN KINDRED,                              )
Officer, Riverside Regional Jail Authority   )
                       Defendant.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss for failure to state a claim and for lack of
jurisdiction and plaintiff’s motion to compel.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 9, 2019, and for the reasons set forth more specifically therein, defendant’s motion to
dismiss failure to state a claim and for lack of personal jurisdiction is GRANTED and plaintiff’s
motion to compel is DENIED. Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

This Judgment Filed and Entered on October 9, 2019, and Copies To:
Christopher Dolin (via US mail) 1718 River Rock Drive, Chester, VA 23836
Samuel Allen Slater / Jeff Rosen (via CM/ECF Notice of Electronic Filing)

October 9, 2019                      PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
